Citation Nr: 0906424	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-20 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Eufaula Community Hospital emergency room on October 29, 
2006.  


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military duty from February 1963 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 letter decision issued by 
the Department of Veterans Affairs (VA), John C. Montgomery 
Medical Center (VAMC) in Muskogee, Oklahoma.  The appellant 
had requested the opportunity to present evidence before the 
Board and in response to that request, a hearing was 
scheduled for the veteran.  The appellant was given 
notification of the hearing but he failed to appear for that 
hearing.  


FINDINGS OF FACT

1.  The appellant is seeking VA payment of the cost of his 
private medical treatment for emergency room treatment on 
October 29, 2006.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on October 29, 2006, was not authorized 
prior to the appellant's undergoing that treatment; nor did 
the appellant request such authorization within 72 hours of 
admission.

3.  Although the appellant did have a total disability rating 
at the time of admission to the emergency room, the private 
medical treatment was not for, or adjunct to, a service-
connected disability; a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability; and he was not a participant in a 
vocational rehabilitation program.

4.  The appellant was enrolled in the VA Health Care System 
as of October 2006; and had received treatment at a VA 
treatment facility during the 24 months preceding October 
2006.

5.  The appellant is financially liable to the provider of 
the emergency treatment.

6.  The appellant does not have insurance to defray the costs 
of emergency treatment.

7.  The appellant has no remedy against a third party for 
payment of the emergency treatment provided.

8.  The appellant is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.

9.  The record does not reflect that the appellant's 
treatment was for a ondition that delay in care would hav 
been hazardous to life and/or health.  

10.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on October 29, 2006, 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 
(2008).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred on 
October 29, 2006, have not been met.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2008).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of emergency treatment received on October 
29, 2006, have not been met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-08 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant sought emergency room care at the Eufaula 
Community Hospital emergency room (Eufaula, Oklahoma) on 
October 29, 2006.  Pror to his ingress into the emergency 
room, the appellant had suffered from a 3 to 4 centimeter 
long knife wound to the left third finger.  He presented 
himself to the emergency room at approximately 12:55 pm 
(shortly after noon).  The appellant complained of pain, 
swelling, and bleeding.  He was subsequently treated with the 
treatment including four simple sutures, lidocaine to clean 
the wound, and pain medications.  

He was subsequently released from the hospital and then filed 
a claim with the VA asking that the expenses he incurred as a 
result of the emergency room treatment be paid by the VA.  He 
has said that he did not go to a VA medical facility because 
of the pain and blood produced by the injury.  He has further 
stated that he thought that the wound was deeper and that, in 
his opinion, his finger was nearly severed.  As such, he 
believed that time was of the essence, and thus he went to 
the nearest emergency room and did not go to the McAlester VA 
Outpatient Clinic (approximately 35 minutes away) or the 
Muskogee VA Medical Center (approximately one hour away).  He 
now asks that the VA pay his expenses in the amount of 
$411.70 (US dollars).

A review of the record reveals that the Muskogee VAMC has 
denied his claim for payment of the treatment.  In denying 
the appellant's claim, the VAMC has said that the injury was 
not of such a nature that delay in care would have been 
hazardous to life and/or health, and a VA medical facility 
was available.  The appellant has appealed that decision.

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2008) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2008), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2008).

In this case, the appellant was sent a letter in July 2007 
advising him of the information necessary to substantiate his 
claim as well as notifying him of all relevant procedure and 
appellate rights.  The VAMC has explained to the appellant 
the bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim.  There is no indication that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).  
Thus, any deficiency of notice or of the duty to assist 
constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility on October 26, 2006.  See 38 U.S.C.A. § 1703(a) 
(West 2002); see also 38 C.F.R. § 17.54 (2008).  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to appellant, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including:  
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2008).

The admission of a appellant to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2008).

In the present case, there is no evidence that the appellant 
sought and obtained proper authorization for VA payment of 
the private medical expenses he incurred on October 29, 2006.  
However, the appellant also has not asserted that such 
authorization was given, and there is no evidence of record 
suggesting that any such authorization was given.  The Board 
notes that the first time the VA was made aware of the 
treatment was when the Eufaula Community Hospital sent the VA 
a bill for the treatment.  This occurred on or about November 
3, 2006, more than 72 hours after his emergency room 
admission.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on October 29, 
2006, was not obtained pursuant to 38 C.F.R. § 17.54 (2008), 
and that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703 
(West 2002).

The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone, 10 Vet. App. at 
541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; (2) such care or services 
were rendered to a veteran in need 
thereof (A) for an adjudicated service-
connected disability, (B) for a non-
service-connected disability associated 
with and held to be aggravating a 
service- connected disability, (C) for 
any disability of a veteran who has a 
total disability permanent in nature from 
a service-connected disability, or (D) 
for any illness, injury, or dental 
condition in the case of a veteran who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2008).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The Board finds that the care rendered by the private 
facility on October 29, 2006, was not for a medical emergency 
of such nature that delay could have been hazardous to life 
or health.  There is no indication from the emergency 
treatment records that the appellant's life was in danger as 
a result of the wound to the finger.  The records further 
indicate that the appellant was not light-headed from losing 
blood, he was not lethargic, dizzy, or weak.  The injury was 
only 3 to 4 centimeters in length, and was not classified as 
deep.  Moreover, there was no indication from the medical 
records that the appellant sliced a tendon of the finger.  
Those same records also do not suggest that the appellant was 
in danger of losing the finger or a portion thereof.  As 
such, payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1728 
(West 2002).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2008).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was not a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The veteran is financially liable to 
the provider of emergency treatment for 
the treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veteran's, primarily 
those who receive emergency treatment for 
a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2008).  Under the provisions of 38 C.F.R. § 17.53 
(2008), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2008).  A VA facility would not 
be feasibly available if there was evidence establishing that 
a appellant was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2008).

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the 
Millenium Act:

(a)  the services were provided in an 
emergency room;

(b)  delay in seeking immediate medical 
attention would not have been hazardous 
to life or health.  A prudent layperson 
who possesses an average knowledge of 
health and medicine and who was 
experiencing the symptoms complained 
thereof by the appellant could not 
reasonably expect the absence of 
immediate medical attention to result in 
placing the his health in serious 
jeopardy, or experiencing serious 
impairment to bodily functions, or having 
serious dysfunction of any bodily organ 
or part);

(c)  VA facilities were feasibly 
available, as the VA outpatient clinic in 
McAlester, Oklahoma, was open on the day 
of the injury, and it was located within 
30 miles of the appellant.  

(d)  no claim for care beyond the initial 
emergency evaluation is at issue here;

(e)  the appellant was enrolled in the VA 
health care system and received care at a 
VA medical facility within the previous 
twenty-four months;

(f)  the appellant is financially liable 
to the provider of the emergency 
treatment, as noted by the private 
emergency room bills;

(g)  the appellant has no additional 
medical coverage;

(h)  he has no contractual or legal 
recourse against a third party; and

(i)  he is not eligible for reimbursement 
under 38 U.S.C. 1728, as discussed above.

The Board thus concludes that the criteria for entitlement to 
reimbursement for the reasonable value of emergency treatment 
on October 29, 2006, have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-08 (2008).  The Board is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  There simply is no provision in 
which the Board may grant the appellant the benefits sought.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Eufaula Community Hospital emergency room on October 29, 
2006, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


